Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 29, 2016

                                     No. 04-16-00610-CV

                                       Timothy STEIN,
                                          Appellant

                                              v.

                      REVCAP, LLC and Revere High Yield Fund, LP,
                                     Appellees

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 14288
                       Honorable N. Keith Williams, Judge Presiding


                                       ORDER
        In this accelerated appeal, Appellant’s brief was due to be filed with this court on
November 17, 2016. One day after the due date, Appellant filed a partially opposed first motion
for a twenty-day extension of time to file Appellant’s brief until December 7, 2016.
       Appellant’s motion is GRANTED. Appellant’s brief is due on December 7, 2016. See
TEX. R. APP. P. 38.6(d).




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court